DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation Clarified
In the office action dated 6/10/21, the examiner interpreted part of the claims 1, 10, and 11 to contain intended use, contingent limitations, optional language, and non-functional descriptive material.   The applicant has amended the claims; thus, the claims are no longer subject to such interpretations.

Claim Rejections - 35 USC §112(b) Withdrawn
In the office action dated 6/10/21, the examiner rejected the claims as being indefinite for failing to particularly point out and distinctly claim the subject matter.   Specifically, the examiner stated that the claims describe the functionality performing acts, but is not attributed to any structure of the claimed products, which could render the claim indefinite because it creates confusion 

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-4, 7-14, and 17-19 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 1 recites a method for billing client and processing payments based on the products/services requested by the client for internet chatroom services, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors). Claims 10 and 11 recite a similar abstract idea. 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but 
Independent claim 10 introduces the additional element of “a non-transitory computer-readable recording medium”.  This is part of a computer system that is being used as a tool to perform the abstract idea.
Claims 2-4, 7-9, 11-14, and 17-19 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.
Therefore, claims 1-4, 7-14, and 17-19 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573 U.S. 2014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-14, and 17-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Deep (6393412) in view of Choi (20180034866).
Regarding claim 1, Deep discloses  
an event managing method performed by a computing device of a host user, the computing device comprising at least one processor, the event managing method comprising
(C1,L39-55).

receiving, by the at least one processor, input information on an event from the host user
(C5,L28-67).

generating, by the at least one processor,  an event-associated message based on the input information,  the event-associated message configured to allow a guest user to indicate an intention to participate in the event therethrough  
(C5,L28-67 and C3,L50-59).


transmitting, by the at least one processor,  the event-associated message to a guest user device of the guest user   through a first chat room, the first chat room including the host user and the guest user
(C1,L39-55).

transmitting, by the at least one processor, a remittance request message to the guest user device, in response to of receiving an indication of the intention of the guest user to participate in the event,  through the event-associated message; 
(C3,L38-49 and C3,L60-C4,L9).

determining, by the at least one processor,  whether a remittance requested by the remittance request message has been processed by the guest user device; 
(C2,L6-18).

Deep does not disclose 
re-transmitting, by the at least one processor, another remittance request message to the guest user device in response to a result of the determining indicating that the remittance requested by the remittance request message has not been processed by the guest user device; and   
transmitting, by the at least one processor, a subsequent message including specific information, which is unique to the guest user and is used to confirm the input information on the event or to confirm permission to enter the event, in response to the result of the determining indicating that the remittance requested by the remittance request message has been processed by the guest user device.
Choi teaches 
re-transmitting, by the at least one processor, another remittance request message to the guest user device in response to a result of the determining 
transmitting, by the at least one processor, a subsequent message including specific information, which is unique to the guest user and is used to confirm the input information on the event or to confirm permission to enter the event, in response to the result of the determining indicating that the remittance requested by the remittance request message has been processed by the guest user device 
([0081]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Deep to include 
re-transmitting, by the at least one processor, another remittance request message to the guest user device in response to a result of the determining indicating that the remittance requested by the remittance request message has not been processed by the guest user device; and   
transmitting, by the at least one processor, a subsequent message including specific information, which is unique to the guest user and is used to confirm the input information on the event or to confirm permission to enter the event, in response to the result of the determining indicating that based on the teaching of Choi.  
The motivation being to account for the service provider’s time and effort provided to the user by allowing servicing access only when the service is paid for.   See paragraph 81.

Regarding claim 2, Deep discloses  
the event-associated message or the remittance request message comprises information on a participation fee of the event or a due date for the remittance.  
(C3,L60-C4,L9 and C2,L6-18).

Regarding claim 3, Deep discloses  
the remittance request message is transmitted to the guest user device through a second chat room, to which the guest user belongs, and the second chat room is different from the first chat room.  
(C3,L38-49 and C3,L17-28).

Regarding claim 4, Deep discloses  
the transmitting the remittance request message comprises: generating a second chat room, to which the host user and the guest user belong; and transmitting the remittance request message through the second chat room.  
(C6,L20-33 and C3,L60-C4,L9).

Regarding claim 7, Deep discloses  
the subsequent message comprises 3Atty. Dkt. No. 18663LN-000003-USU.S. Application No. 17/096,218 information acknowledging receipt request message,  in response to the remittance having been processed.  
(C3,L60-C4,L9 and C2,L6-18).

Claim 8 is rejected using the same rationale that was used for the rejection of claim 7.

Regarding claim 9, Deep discloses  
information on whether the remittance requested by the remittance request message has been processed is provided to the computing device of the host user -.  
(C3,L8-16).

Claim 10 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 11 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 12 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 13 is rejected using the same rationale that was used for the rejection of claim 3.

Claim 14 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 17 is rejected using the same rationale that was used for the rejection of claim 7.

Claim 18 is rejected using the same rationale that was used for the rejection of claim 8.

Claim 19 is rejected using the same rationale that was used for the rejection of claim 9.

Response to Arguments
Applicant's arguments filed 9/10/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. § 101… claim 1 (as well as claims 10 and 11) has been amended to further recite meaningful post-solution (post-determination) activities… Accordingly, the claimed invention integrates the alleged abstract idea into a practical application of managing an event using specific information unique to the
quest user, and the added limitations amount to significantly more than the alleged judicial exception,”
the examiner respectfully disagrees.   The activities described (e.g., “retransmitting… another remittance request message… transmitting… a 

In response to applicant's argument that: 
“Without conceding as to any of the Examiner's allegations, Applicants respectfully submit that the claims have been amended as set forth above and thus the 102 rejection could no longer stand,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
	
/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698